COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        In the Interest of A.L.P., a Child

Appellate case number:      01-19-00144-CV

Trial court case number:    18-DCV-252443

Trial court:                505th District Court of Galveston County

       Proceeding pro se, appellant, C.J.M., has filed a notice of appeal of the trial court’s
judgment signed on January 28, 2019. The record was due to be filed in this Court by
March 11, 2019. See TEX. R. APP. P. 4.1, 28.4(a)(1), 35.1(b). On March 12, 2019, the trial
court clerk notified the Clerk of this Court that “[a]ppellant has not made payment
arrangements and has been notified that clerk’s record [was] ready as of March 4, 2019.”
       The trial court clerk’s letter of assignment to this Court identifies the proceeding
as “Termination Of Parental Rights” and the judgment as “January 28, 2019-Decree of
Termination.” Because this appeal involves the termination of the parent-child
relationship, this Court is required to bring the appeal to final disposition within 180 days
of the date the notice of appeal was filed, so far as reasonably possible. See Tex. R. Jud.
Admin. 6.2, reprinted in Tex. Gov’t. Code Ann., tit. 2, subtit. F app.
      Accordingly, the trial court clerk is ordered to file the clerk’s record in this
appeal within 7 days of the date of this order.1 No extensions of time will be granted.
See TEX. R. APP. P. 35.3(c).
       It is so ORDERED.

Judge’s signature: /s Russell Lloyd
                   Acting individually  Acting for the Court
Date: March 14, 2019______________________


1
       The cost of preparing this clerk’s record may be assessed as part of the costs of this
       appeal upon issuance of this Court’s judgment. See TEX. R. APP. P. 43.4.